Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2021 has been entered.

Remarks
This Notice of Allowability is in response to applicant’s response filed on filed on March 10, 2021, under which claims 1, 4-8, 11-14 and 17-18 were pending and under consideration.

Response to Arguments
Applicant’s arguments, see applicant’s response, filed March 10, 2021, with respect to the claim rejections under 35 U.S.C. § 103 have been fully considered and are persuasive for the amended claims. Therefore, the rejections have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4-8, 11-14 and 17-18 are allowed.

A computer-implemented random binning featurization process method for a distributed random binning featurization process on one or more multicore systems with a hybrid two-level parallelism, the method comprising: 
in a training phase: 
receiving a first data matrix; 
dividing the random binning featurization process into two orthogonal levels comprising a high-level and a low-level; 
in the high-level: 
	generating a plurality of randomized grids; and 
	evenly partitioning the generating of grids into nodes in a parallel system; and
in the low-level: 
	evenly partitioning dimensions in each grid to construct look-up tables of index vectors and compute a local feature matrix for each node, 
wherein the hybrid two-level parallelism includes random binning and kernel approximations via featurization, …
wherein the training phase sets up the hybrid two-level parallelism to achieve advantages of parallel computing under constraints of data dependency, the advantages including a near-linear speedup in the gaining phase and a near-linear memory reduction for storing the local feature matrix.

The closest prior art of record is as follows:
Rahimi et al., “Random Features for Large-Scale Kernel Machines,” in Advances in Neural Information Processing Systems 20 (NIPS 2007) teaches the random binning features algorithm (i.e., random binning featurization) as disclosed in this application, but does not teach the claim limitations that pertain to an implementation of the algorithm using hybrid two-level parallelism.  
Wu et al., “Revisiting Random Binning Features: Fast Convergence and Strong Parallelizability,” KDD ’16 Proceedings of the 22nd ACM SIGKDD International Conference on Knowledge Discovery and Data Mining, August 13 - 17, 2016, pp. 1265 – 1274) teaches the random binning features algorithm and related techniques, but does not teach the claim limitations pertaining to the implementation of the algorithm using hybrid two-level parallelism.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124